UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
TERESA ZIPPRICH,

                      Plaintiff,
                                                    MEMORANDUM AND ORDER
       -against-                                    Case No. 18-CV-2616 (FB)

COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.
------------------------------------------------x

Appearances:
For the Plaintiff:                                  For the Defendants:
DANIEL ADAM OSBORN                                  JASON PECK
Osborn Law, P.C.                                    Special Assistant U.S. Attorney
295 Madison Avenue, 39th Floor                      Eastern District of New York
New York, New York 10017                            271 Cadman Plaza East
                                                    Brooklyn, New York 11201

BLOCK, Senior District Judge:

       Having successfully obtained Social Security benefits for his client, the

plaintiff’s attorney seeks $21,333.75 under his contingency fee agreement. Such

fees require court approval. See 42 U.S.C. § 406(b).

       “When a contingent fee has been agreed to by the parties, the district court

must determine whether the fee is reasonable.” Wells v. Sullivan, 907 F.2d 367, 372

(2d Cir. 1990). “While the court need not make mathematical calculations, it should,

of course, determine whether the contingency percentage is within the 25%

[statutory] cap; it should also consider whether there has been fraud or overreaching
                                                1
in making the agreement, and whether the requested amount is so large as to be a

windfall to the attorney.” Id.

      The requested fee is 25% of past-due benefits. There is no evidence of fraud

or overreaching. Counsel reasonably spent 52 hours obtaining a remand for his

client; that results in an effective hourly rate of $410.26, which is well within the

range of reasonable rates. See, e.g., Savage v. Comm’r, 2020 WL 3503218, at *2

(E.D.N.Y. June 29, 2020) (reducing effective hourly rate from $1,000 to $700).

      Counsel has already received $9,000 under the Equal Access to Justice Act

(“EAJA”). As he acknowledges, he must refund that amount to his client. See

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002) (“Fee awards may be made under

both [statutes], but the claimant’s attorney must refund to the claimant the amount

of the smaller fee.” (internal quotation marks and alteration omitted)).

      Accordingly, the Commissioner is ordered to disburse $21,335.75 to

plaintiff’s counsel. Upon receipt of those funds, counsel shall forthwith refund

$9,000 to his client.

      SO ORDERED.



                                              __/S/ Frederic Block________
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
May 25, 2021

                                          2
